Name: Commission Regulation (EEC) No 3593/83 of 16 December 1983 on arrangements for imports into France of certain textile products originating in Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/521 . 12 . 83 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3593/83 of 16 December 1983 on arrangements for imports into France of certain textile products originating in Czechoslovakia HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products origi ­ nating in Czechoslovakia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 83) speci ­ fied in the Annex hereto and originating in Czechos ­ lovakia have exceeded the level referred to in Article 1 1 (3) thereof ; Whereas , in accordance with Article 1 1 (5) of Regula ­ tion (EEC) No 3589/82, Czechoslovakia was notified on 7 October 1983 of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into France were made subject to a provisional quantitative limit by Commission Regulation (EEC) No 2889/83 Whereas , in the course of consultations held on 18 November 1983 , it was agreed that imports of products falling within category 83 into France should be subject to quantitative limits for 1983 until 1986 ; Whereas Article 11 ( 13) provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Czechoslovakia into France between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1983 ; Whereas this quantitative limit does not prevent the importation of products covered thereby but shipped from Czechoslovakia to France before the entry into force of Regulation (EEC) No 2889/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , Article 2 1 . Products as referred to in Article 1 , shipped from Czechoslovakia to France before the date of entry into force of Regulation (EEC) No 2889/83 and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date . 2 . Imports of products shipped from Czechoslo ­ vakia to France from the date of entry into force of Regulation (EEC) No 2889/83 shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Czechoslovakia to France from 1 January 1983 and released for free circulation shall be deducted from the quantitative limit for 1983 . This provisional limit shall not, however, prevent the importation of products covered thereby but shipped from Czechoslovakia to France before before the entry into force of Regulation (EEC) No 2889/83 as well as products covered by export licences issued as provided for in Regulation (EEC) No 2889/83 . Article 3 Regulation (EEC) No 2889/83 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the Europea n Communities. (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 285, 18 . 10 . 1983 , p. 5 . It shall apply until 31 December 1986 . No L 357/6 Official Journal of the European Communities 21 . 12 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountry Member State Units Quantitative limits 83 60.05 All a) Czechoslovakia F Tonnes 1983 : 88 1984 : 91 1985 : 94 1986 : 96 b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11) 11 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7 , 26 , 27, 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres 60.05-04, 76, 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91